                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        No. 18-03083-01-CR-S-RK

 RICHARD LESLIE TURNER, III,

                               Defendant.

                                     PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, Patrick Carney, Assistant

United States Attorney, and the defendant, Richard Leslie Turner, III., (“the defendant”),

represented by Michelle Moulder, Assistant Federal Public Defender.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state, or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea. The defendant agrees to and hereby does plead guilty to

the sole count of the indictment, charging him with a violation of 18 U.S.C. § 844(e), that is,

Willfully Conveying a Threat related to Explosive Materials. By entering into this plea agreement,




         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 1 of 14
the defendant admits that he knowingly committed this offense, and is, in fact, guilty of this

offense.

       3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

               On July 13, 2018, the FBI began investigating the activities of Turner, who
       at that time resided at a residence in Springfield, Greene County, Missouri, a
       location within the Western District of Missouri. FBI received information
       regarding a threat to destroy the Veterans Affairs Clinic (“VA Clinic”), through the
       use of explosives, located in Mt. Vernon, Missouri, from the Veterans Affairs
       Police Department.

               Specifically, FBI agents learned that on July 13, 2018, the Department of
       Veterans Affairs Police, located at 1100 N. College Ave., Fayetteville, Arkansas,
       was investigating a complaint of interstate communication of an alleged bomb
       threat, specifically by telephone, made to the Department of Veterans Affairs,
       Community Based Outpatient Clinic, located at 600 N. Main Street, Mt. Vernon,
       Missouri. Investigating agents learned the person responsible for the threat to
       destroy the VA Clinic was the defendant, Richard Leslie Turner, III (“Turner”).
       During the investigation, agents determined that during this incident in which
       threats were communicated by phone by Turner, he lived in Springfield, Greene
       County, Missouri, within the Western District of Missouri, and was a patient of the
       VA Clinic in Mt. Vernon, Missouri.

               The Veterans Affairs Police Department advised that on Friday, July 13,
       2018, Turner travelled to the VA Clinic in Mt. Vernon, Lawrence County, Missouri,
       located within the Western District of Missouri, for a previously scheduled
       appointment. Upon arrival, Turner was told by staff member that his appointment
       had been changed. Turner was told that staff had unsuccessfully attempted to
       contact him at the phone number reflected in his medical file. Turner became angry
       and left the VA Clinic. Shortly after Turner left the building another clinic patient
       entered and informed the staff member that Turner was in the facility parking lot
       making statements about blowing up the VA Clinic. Pursuant to procedures, staff
       immediately notified the Veterans Affairs Police Department.

               Veterans Affairs Chief of Police James Harden, who was located at 1100
       N. College Ave., Fayetteville, Arkansas, stated that he made telephonic contact
       with the defendant at his telephone number on July 13, 2018, at approximately 4:00
       p.m. Chief Harden advised that a male answered the telephone call, and Chief
       Harden inquired if he was speaking specifically with Turner. Chief Harden advised
       that he was told “yes,” that he was speaking with Turner. Chief Harden then
       identified himself and during his conversation informed Turner it was illegal to

                                                2



           Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 2 of 14
       make threats to blow up a federal facility. Chief Harden advised that Turner then
       stated that he was angry that the VA Clinic had called the police and as a result, he
       really intended to blow up the clinic because the police had called him. Turner
       then hung up the phone. As a result of the threat, the VA Clinic had been evacuated
       and closed by law enforcement.

       4.        Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. §1B1.3(a)(2). The

defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the Indictment, as well as all other uncharged, related criminal activity, may be considered as

“relevant conduct” pursuant to U.S.S.G. §1B1.3(a)(2) in calculating the offense level for the

charge to which he is pleading guilty.

       5.        Statutory Penalties. The defendant understands that, upon his plea of guilty to the

sole count of the indictment, charging him with Willfully Conveying a Threat related to Explosive

Materials, pursuant to Title 18, United States Code, Section 844(e), the minimum penalty the Court

may impose is not less than probation, while the maximum penalty the Court may impose is not

more than 10 years’ imprisonment, not more than three years’ supervised release, a $250,000 fine,

an order of restitution, and a $100 mandatory special assessment per felony count of conviction,

which must be paid in full at the time of sentencing. The defendant further understands that this

offense is a Class C felony.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:



                                                 3



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 3 of 14
              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

              c.      in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of up to three years;

                d.     if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to two years without credit for time previously spent on
       supervised release. In addition to a new term of imprisonment, the Court also may
       impose a new period of supervised release, the length of which cannot exceed two
       years, less the term of imprisonment imposed upon revocation of the defendant’s
       first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.      any sentence of imprisonment imposed by the Court will not allow
       for parole;

              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. Based upon evidence in its possession at this time,

the United States Attorney’s Office for the Western District of Missouri, as part of this plea

agreement, agrees not to bring any additional charges against the defendant for any federal criminal

offenses related to the Willfully Conveying Threats related to Explosive Materials, pursuant to

Title 18, United States Code, Section 844(e), for which it has venue and which arose out of the



                                                4



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 4 of 14
defendant’s conduct described above. Further, the Government will not seek restitution or a fine

for the above described conduct.

        The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty plea.

       8.      Preparation of Presentence Report. The defendant understands the United States

will provide to the Court and the United States Probation Office a government version of the

offense conduct. This may include information concerning the background, character and conduct

of the defendant, including the entirety of his criminal activities. The defendant understands these

disclosures are not limited to the count to which he has pleaded guilty. The United States may

respond to comments made or positions taken by the defendant or the defendant’s counsel, and to

correct any misstatements or inaccuracies. The United States further reserves its right to make any

                                                5



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 5 of 14
recommendations it deems appropriate regarding the disposition of this case, subject only to any

limitations set forth in this plea agreement. The United States and the defendant expressly reserve

the right to speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal

Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his plea of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his plea of guilty.

       10.     Agreed Guidelines Applications.          With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.    The applicable Guidelines section for the offense of conviction is
       U.S.S.G. §2A6.1(a)(1), which provides for a base offense level of 12;

               c.      Pursuant to U.S.S.G. §2A6.1(b)(4), the Government will argue that
       a 4 level enhancement is warranted for substantial disruption of public,
       governmental, or business functions or services. The defendant will reserve the
       right to argue against this enhancement.


                                                 6



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 6 of 14
        d.       The parties jointly agree that no other enhancements apply under the
facts of this case.

        e.       The defendant has admitted his guilt and clearly accepted
responsibility for his actions, and has assisted authorities in the investigation or
prosecution of his own misconduct by timely notifying authorities of his intention
to enter a plea of guilty, thereby permitting the Government to avoid preparing for
trial and permitting the Government and the Court to allocate their resources
efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
of the Sentencing Guidelines. The Government, at the time of sentencing, will file
a written motion with the Court to that effect, unless the defendant: (1) fails to abide
by all of the terms and conditions of this plea agreement and his pretrial release; or
(2) attempts to withdraw his guilty plea, violates the law, or otherwise engages in
conduct inconsistent with his acceptance of responsibility;

       f.      The parties agree that the Court will determine his applicable
criminal history category after receipt of the presentence investigation report
prepared by the United States Probation Office;

        g.      The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to the
appropriate Guidelines levels. Additionally, the failure of the Court to accept these
stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
defendant with a basis to withdraw his plea of guilty;

        h.     The United States agrees to recommend a sentence at the low-end
of the Guidelines, and the defendant is free to recommend any sentence, including
a sentence below the Guidelines range, including a sentence of time served. The
agreement by the parties is not binding upon the Court or the United States
Probation Office, and the Court may impose any sentence authorized by law,
including any sentence outside the applicable Guidelines range that is not
“unreasonable

        i.      The defendant consents to judicial fact-finding by a preponderance
of the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment), and any legally authorized increase above the normal
statutory maximum. The defendant waives any right to a jury determination beyond
a reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the indictment. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay; and


                                          7



 Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 7 of 14
              j.      The defendant understands and agrees that the factual admissions
       contained in paragraph 3 of this plea agreement, and any admissions that he will
       make during his plea colloquy, support the imposition of the agreed upon
       Guidelines calculations contained in this agreement.

       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

               a.     oppose or take issue with any position advanced by the defendant at
       the sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charge in the indictment;

               c.     oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentence imposed, and that the United States remains
       free on appeal or collateral proceedings to defend the legality and propriety of the
       sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.

                                                  8



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 8 of 14
       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offense to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands that

he has pleaded guilty to a felony offense and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office, or serve on a jury.

      15.      Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,

                                                  9



         Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 9 of 14
       except on grounds of (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

               b.      The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines, an abuse of discretion, or the imposition of an unreasonable
       sentence. However, if the United States exercises its right to appeal the sentence
       imposed as authorized by 18 U.S.C. § 3742(b), the defendant is released from this
       waiver and may, as part of the Government’s appeal, cross-appeal his sentence as
       authorized by 18 U.S.C. § 3742(a) with respect to any issues that have not been
       stipulated to or agreed upon in this agreement.

       16.     Financial Obligations.     By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

              a.     The defendant agrees that the Court may order restitution in
       connection with the conduct charged in any counts of the indictment which are to
       be dismissed and all other uncharged, related criminal activity;

              b.     The United States may use the Federal Debt Collection Procedures
       Act and any other remedies provided by law to enforce any restitution order that
       may be entered as part of the sentence in this case and to collect any fine;

                c.     The defendant will fully and truthfully disclose all assets and
       property in which he has any interest, or over which the defendant exercises control,
       directly or indirectly, including assets and property held by a spouse, nominee or
       other third party. The defendant’s disclosure obligations are ongoing, and are in
       force from the execution of this agreement until the defendant has satisfied the
       restitution order in full;

               d.      Within ten (10) days of the execution of this plea agreement, at the
       request of the USAO, the defendant agrees to execute and submit: (1) a Tax
       Information Authorization form; (2) an Authorization to Release Information; (3)
       a completed financial disclosure statement; and (4) copies of financial information
       that the defendant submits to the U.S. Probation Office. The defendant understands
       that compliance with these requests will be taken into account when the United
       States makes a recommendation to the Court regarding the defendant's acceptance
       of responsibility;




                                               10



        Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 10 of 14
               e.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer concerning
       the identification and recovery of substitute assets and restitution;

               f.      The defendant hereby authorizes the USAO to obtain a credit report
       pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
       any financial obligations imposed as part of the sentence;

               g.      The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $100.00 by submitting a satisfactory form of payment to the
       Clerk of the Court prior to appearing for the sentencing proceeding in this case.
       The defendant agrees to provide the Clerk’s receipt as evidence of his fulfillment
       of this obligation at the time of sentencing;

              h.      The defendant certifies that he has made no transfer of assets or
       property for the purpose of: (1) evading financial obligations created by this
       Agreement; (2) evading obligations that may be imposed by the Court; or (3)
       hindering efforts of the USAO to enforce such financial obligations. Moreover, the
       defendant promises that he will make no such transfers in the future; and

                i.     In the event the United States learns of any misrepresentation in the
       financial disclosure statement, or of any asset in which the defendant had an interest
       at the time of this plea agreement that is not disclosed in the financial disclosure
       statement, and in the event such misrepresentation or nondisclosure changes the
       estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
       the United States may at its option: (1) choose to be relieved of its obligations under
       this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
       restitution and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered plea of guilty shall remain in effect and cannot be
       withdrawn.

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.


                                                11



        Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 11 of 14
       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

                                                 12



        Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 12 of 14
the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys, or any other party to induce him to enter his plea of guilty.

       21.     No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

       22.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any




                                                 13



        Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 13 of 14
drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                              Timothy A. Garrison
                                              United States Attorney

                                      By

Dated: 1/30/19                                /s/ Patrick Carney
                                              Patrick Carney
                                              Assistant United States Attorney
                                              Kansas Bar No. 20254


I have consulted with my attorney and fully understand all of my rights with respect to the offenses
charged in the Indictment. Further, I have consulted with my attorney and fully understand my
rights with respect to the provisions of the Sentencing Guidelines. I have read this plea agreement
and carefully reviewed every part of it with my attorney. I understand this plea agreement and I
voluntarily agree to it.


Dated: 1/30/19                                /s/ Richard Leslie Turner, III
                                              Richard Leslie Turner, III
                                              Defendant

        I am defendant Richard Leslie Turner, III’s attorney. I have fully explained to him his
rights with respect to the offenses charged in the Indictment. Further, I have reviewed with him
the provisions of the Sentencing Guidelines, which might apply in this case. I have carefully
reviewed every part of this plea agreement with him. To my knowledge, Richard Leslie Turner,
III’s decision to enter into this plea agreement is an informed and voluntary one.


Dated: 1/30/19                                /s/ Michelle Moulder
                                              Michelle Moulder
                                              Assistant Federal Public Defender
                                              Attorney for Defendant




                                                14



        Case 6:18-cr-03083-RK Document 24 Filed 01/30/19 Page 14 of 14
